DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claim amendment filed 8/03/2022 has been entered. All pending claims have been carefully reconsidered in view of the claim amendment and the accompanying arguments for patentability.

Response to Arguments
Applicant's arguments filed 8/03/2022 have been fully considered but they are not persuasive.
Starting on “page 7 of 10” of the applicant’s Remarks, it is argued that the cited prior art Englund does not disclose the claim limitations of claim 2 (limitations were added to claims 1 and 14 by the claim amendment). Specifically, the applicant argues Englund does not disclose that “…the fiber optic cable with fiber bundle carries communications signals for a communication system and optical bandwidth for a security system” as claimed.
	
	The examiner respectfully submits that the independent claims 1 and 14 are apparatus claims. Further, the examiner submits that the limitations added by the amendment (previously recited in claim 2) are intended use/ functional limitations. As pointed out by the applicant, claims 1 and 14 are amended to recite, inter alia, “…wherein the fiber optic cable with fiber bundle carries communication signals for a communication system and optical bandwidth for a security system” (emphasis added). These are intended use/ functional limitations, because they recite the purpose of the apparatus rather than the structural elements of the apparatus themselves. See MPEP 2173.05(g). As such, the optical fiber sensing system of the cited prior art would fully anticipate the claimed limitations if it is capable of performing the recited functions of the claimed limitations. See MPEP 2114. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
	In the present case, Englund discloses an optical fiber sensing system comprising distributed fiber optic surveillance of an acoustic measurand. See paragraph [0008] of Englund. As discussed in the previous office action, Englund discloses the presence of “communication signals” and “optical bandwidth” as represented by 106 and 110 in Fig. 1. These optical signals and bandwidth are for an optical communications system, as they are connected within a fiber communications network as discussed by Englund. Further, these optical signals and bandwidth are for a security system because acoustic sensing inherently results in detection of an occurrence of something (as opposed to NO occurrence). If the intention of the user is to make sure there is no intrusion to maintain security, the optical signal and bandwidth are for a security system. Since the optical fiber sensing system of Englund discloses all the recited structural limitations of the sensing system of the present application, and the sensing system of Englund is fully capable of performing the recited functions of the present application, the claim rejection over Englund as set forth in the previous office action is proper. See MPEP 2114.

	Continuing on page 8 of 10 of the applicant’s Remarks, it is argued that Englund does not disclose road structure health and hazardous road conditions as recited in claim 11, and that the “Examiner is believed to be overreaching in rejection.” 
	
	The examiner respectfully submits that claim 11 merely recites intended functionalities of the optical fiber sensing system. Specifically, claim 11 recites, inter alia, “where various conditions capable of being detected comprise falling rocks, mudslides, road structure health, tunnel strain, water leaks, and hazardous road conditions.” Again, these claim limitations do not recite any structural elements of the optical fiber sensing system. Since claim 11 recites functional limitations, and the optical fiber sensing system of Englund comprise distributed fiber optic surveillance fully capable of detecting any one of the recited conditions, the claim rejection over Englund is proper.

	Regarding claims 12 and 13, it is argued “Englund is completely silent” regarding the claimed features, and that “[t]he Examiner appears to be using impermissible hindsight” in the office action (2nd paragraph, page 8 of 10 of Remarks).
	The examiner respectfully disagrees. Claim 12 recites, inter alia, “… wherein the machine-learning-based analyzer performs an action to restrict a person within a safety…” Claim 12 does not add any claim recitations directed to additional structures of the optical fiber sensing system. Instead, claim 12 merely recites what the optical fiber sensing system does rather than what it is. As discussed in the previous office action, the optical fiber sensing system of Englund comprises DVS and DAS systems and machine learning based analyzer to provide surveillance information. Englund does give examples of what is being detected, as discussed in the previous office action (such as gun shots, explosions, car noises, etc.: see page 4 of the previous office action). Using the surveillance information to “restrict a person within a safety area” (as claimed in the present application) would have been readily obvious to any person, including one of ordinary skill in the art. The optical fiber sensing system of Englund is fully capable of producing a warning output and it would be obvious for one of ordinary skill in the art to use that information (such as gun shot warning or explosion warnings) to “restrict a person within a safety area”. Therefore, the claim rejection over Englund is proper. Along the same line of reasoning, “determination of a dangerous condition” as claimed in clamed 13 would have been an obvious determination by one of ordinary skill in the art, based on the functionalities of the optical fiber sensing system, and the claim rejection based on Englund is proper.

	For the reasons stated above, the examiner respectfully submits that the grounds of claim rejection presented in the previous office action are proper, and they are maintained by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication US 2020/0191613 A1 to Englund (hereinafter “Englund”).
	Regarding claim 1, Englund discloses a fiber based sensing system (abstract) comprising a fiber optic cable arranged in various roadside location (paragraphs [0088]-[0089]) for Distributed Vibration Sensing (DVS) and Distributed Acoustic Sensing (DAS) at the various roadside locations (i.e. the disclosure of Englund teaches acoustic sensing to include sensing for vibration as well- see paragraph [0063]-[0064]); a machine learning based analyzer (paragraph [0074], [0106]-[0107]) for selectively providing any of an early warning and prevention of various detected conditions responsive to a machine learning based analysis of results from the DVS and DAS (paragraphs [0018], [0061]). 
	Further, Englund discloses a fiber based sensing system wherein the fiber optic cable with fiber bundle (105A-105C in Fig. 1) carries communications signals for a communications system and optical bandwidth with a security system (106, 110 in Fig. 1).
	
	Regarding claim 14, Englund discloses a computer implemented method (e.g. paragraph [0068]) for fiber based roadside condition sensing comprising: arranging a fiber optic cable in various roadside locations (Fig. 1; paragraphs [0088]-[0089]) for DVS and DAS at the various roadside locations (paragraphs [0063]-[0064]); selectively providing, by a machine learning based analyzer (paragraph [0074], [0106]-[0107]), any of an early warning and a prevention of various detected conditions responsive to a machine learning based analysis of results from the DVS and the DAS (paragraphs [0018], [0061]).
	Regarding claim 15, Englund discloses a method step further comprising sharing, by the fiber optic cable with fiber bundle (105A-105C in Fig. 1), to carry communication signals for an optical communication system and other communication signal for the DVS and DAS (106,110 in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund.
	Englund discloses a fiber based sensing system and a method for fiber based condition sensing as already discussed above, regarding claims 1 and 14. In addition, Englund discloses the use of its DAS/DVS system for detecting a wide range of various road events including gentle pedestrian footsteps and car engine sounds to loud gunshot noises or even explosions (paragraph [0061]). However, Englund does not explicitly disclose the DVS and DAS system detecting falling rocks (as claimed in claims 3, 8, 11, 16 of the present application), or mudslides (as claimed in claims 4, 9, 11, 17), or road health (as claimed in claims 5, 11, 18), or tunnel strain (as claimed in claims 6, 11, 19), or water leaks (as claimed in claims 7, 11, 20), or general road hazard conditions (as claimed in claims 10, 11). On the other hand, each and every one of these hazardous conditions are well known measurand one of ordinary skill in the art would be interested in measuring. Since the sensor system of Englund is designed to provide a “real-time” spatial and temporal acoustic and vibrational surveillance of areas occupied by the optical fiber sensor cables, one of ordinary skill in the art would be fully capable and motivated to modify the invention of Englund to measure the above-mentioned measurand ensure the safety of the surveilled area.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Englund to use its DAS/DVS to detect falling rocks, mudslides, road health, or tunnel strain, water leaks, or general road hazard conditions, as claimed in the present application. 

	Regarding claims 12-13, Englund discloses a fiber based sensing system and a method for fiber based condition sensing as already discussed above, regarding claims 1 and 14. However, it does not explicitly disclose restricting a person to a safety area, or determining a safe travel route based on the result from the machine-learning based analyzer.
	On the other hand, such evasive actions are well known and common when facing dangerous conditions, and it would be recognized as desirable course of action by any one of ordinary skill in the art. Given that the invention of Englund is directed to using DAS/DVS systems to surveille the area for safety, it would have been obvious to a person of ordinary skill in the art, before the filing date of the present application, to modify the device of Englund to restrict a person to a safety area, or determine a safe travel route based on the result from the machine-learning based analyzer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874